Citation Nr: 1432833	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-42 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative changes of the left hand (referred to as a left hand disability). 

2.  Entitlement to a rating in excess of 10 percent for service-connected degenerative changes of the right hand (referred to as a right hand disability). 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to July 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claim for service connection for degenerative changes for the bilateral hands was granted as a singular 10 percent rating in an earlier May 2006 rating decision.  However, upon consideration of additional medical evidence, the RO decided to increase the Veteran's rating by rating each hand separately.  In a July 2008 rating decision, the RO granted a 10 percent rating to each hand.   The Veteran submitted additional evidence immediately following the July 2008 rating, which the RO decided did not warrant an increased rating for either hand in a September 2008 rating decision, which is the subject of the Veteran's appeal before the Board.  

As part of an increased rating claim, a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating if raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, individual unemployability is not at issue in the present case.  Per the record, the Veteran works at home full-time through a business development company and does not claim any issues with present employment as a result of the service-connected disabilities at issue in this appeal.    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has osteoarthritis affecting his hands bilaterally affecting the 1st CMC proximal, and DIP joints, but continued use and full use of hands despite pain.
2.  The Veteran has a history of loss of hand grip strength and pain, which was taken into account in the September 2008 rating decision to award the Veteran a 10 percent rating for his left and right hands separately, remained stable throughout the appeals period and has not significantly impacted the Veteran's activities of daily living. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left hand disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5308 (2013).

2.  The criteria for a rating in excess of 10 percent, for a right hand disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5308 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


II.  Analysis: Evaluating Arthritis of the Hands

Arthritis shown by radiological studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). 

Diagnostic Code 5010 directs that the evaluation of traumatic arthritis be undertaken by application of Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, radiological evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45(f) 

In the most recent September 2008 rating decision, the RO assigned a hyphenated diagnostic code (5010-5308) recognizing that the service-connected disability has joint manifestations (arthritis) as well as muscle symptomatology.  Based on the Veteran's statements and the medical evidence of record, a 10 percent rating for each hand was assigned based on loss of power and fatigue in the hands (reflective of a moderate muscle disability in light of the Veteran's complaints).

DC 5308 is found in the Schedule of Ratings for Muscle Injuries. 38 C.F.R. § 4.73. Diagnostic Code 5308 addresses injuries to Muscle Group VIII, which affects functions of extension of the wrist, fingers and thumb, and abduction of the thumb. The affected muscles arise mainly from the external condyle of the humerus and include the extensors of the carpus, fingers, and thumb, and the supinator.  Disabilities are rated based on whether the injury affects a dominant or non-dominant hand.  A 10 percent rating is warranted when the injury is moderate in either the dominant or non-dominant hand.  A 20 percent rating is warranted when the injury is moderately severe in either the dominant or non-dominant hand.  Id.  A 30 percent rating is warranted when the injury is severe for a dominant hand while only 20 percent is allowed for a non-dominant hand with the same level of injury.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In the Veteran's Form 9, he claims that he is entitled to a 40 percent rating for his hands bilaterally.  Although the Veteran has multiple joints affected in each hand, the pain experienced by the Veteran and other symptoms have not yielded incapacitating episodes to warrant an award such a rating.  

A.  Left Hand

Although the Veteran reports pain beginning in September/October 2007, the relevant medical record for the period on appeal begins in December 2007.  The Veteran came to the clinic at the 96th Medical Group seeking pain relief in his left hand, and specifically the base of his left thumb, the site of the pain.  An evaluation of the Veteran's hand noted limitation of motion and pain with motion, as seen with the positive axial load test of the left thumb.  Otherwise, the Veteran's left hand was unremarkable with no swelling, atrophy, weakness, or tenderness seen in the hand generally.  Additionally, his fingers had no abnormalities.  The left wrist tested positive for tenosynovitis, but was otherwise normal and showed no signs of neurological deficits.  The evaluating physician formally diagnosed the Veteran with De Quervain's tenosynovitis, a disease that causes painful inflammation of the tendons in the thumb that extend to the wrist, a condition noted by the June 2008 VA examiner as unrelated to the Veteran's service connected disabilities.  Although unrelated, diagnosis and treatment for the tenosynovitis, led to the eventual diagnosis of the degenerative joint disease in the left hand (and the hands generally), To minimize his pain, the Veteran was prescribed Mobic, an anti-inflammatory drug and a Velcro brace to immobilize the left hand and wrist.  The Veteran was told to return to the clinic in three months for reevaluation, as he did in February 2008. 

During the February 2008 appointment, the Veteran reported that neither the brace nor the Mobic helped his hand.  He reported that when he used his left hand, the pain returned.  However, he told the treating physician that even though his pain was not getting worse, but not getting better.  The Veteran complained of no strength in his left hand and that he could not pick up anything, which seems an exaggeration based upon a second evaluation of the left hand which noted no changes from the initial evaluation of the left hand from December 2007.  No significant problems with loss of strength was observed in the left hand despite the Veteran's complaints to the contrary.  With the current treatment regimen not relieving the Veteran's pain, the Veteran opted for a steroid injection at the site of pain in the left hand.   He tolerated the procedure well, and his pain improved within five minutes.   

The Veteran returned to the clinic in May 2008.  Although he complained that none of his treatment helped him, he actually had nearly a month of pain relief prior to its return.  Based on his continued complaints, his treating physician referred the Veteran to orthopedics.  Orthopedics had x-rays taken of the Veteran's left hand, which revealed degenerative joint disease of the 1st carpometacarpal joint (CMC).  The Veteran underwent another steroid injection with near immediate pain relief.  He was told to continue to wear the brace on the left arm, and follow up in two months.  

In connection with the Veteran's claim, he was granted a VA compensation and pension (C&P) examination in June 2008.  In addition to arthritis of the CMC joint, the x-rays taken revealed osteoarthritic changes of all the distal interphalangeal (DIP) joints, the joint closest to the tip of the finger, of the left hand.  The x-rays were otherwise unremarkable.  With the involvement of multiple joints of the left hand, the Veteran would have been entitled to a 10 percent rating under either DC 5010 for degenerative arthritis, but the RO, as noted above relied on the examination of the Veteran's hand to assign a 10 percent rating for the Veteran's left hand. 

In assessing eligibility for a higher 20 percent rating, the Board delved in the interview synopsis and general examination findings to see if a higher rating was available under either DC 5010 or 5308 (for a non-dominant hand), but found that a higher rating was inapplicable.  In the Veteran's interview with the June 2008 VA examiner, he reported being engaged in a number of activities including hunting, gardening, and fishing, but on a less frequent basis than before because of his hand pain.  He was able to engage in such activities in spite of limitations in grip, pinch and interosseous strength, which were reduced to a 3 out of 5.  The ability to engage in such a number activities despite the Veteran's complaints is inconsistent with an injury which is moderately severe under DC 5308.   

With regard to DC 5010, the examination did not yield findings consistent with the occurrence of incapacitating episodes.  Although the Veteran mentioned events and activities that aggravated his hand pain, such as cold and hand usage, he never made statements that he was incapacitated due to his hand pain.  Additionally, the examiner found in his evaluation that the Veteran had full range of motion in all fingers, was able to oppose the second and third fingers of the left hand, but the Veteran chose not to perform opposition of the fourth and fifth fingers due to pain.  Moderate tenderness continued to be observed near the Veteran's left thumb base, which is consistent with earlier examinations.  Notwithstanding the pain and limitations noted on the examination, no incapacitating episodes were noted by either the examiner or the Veteran as a result of any noted limitation to warrant the 20 percent rating.  

Nearly a year following the Veteran's C&P examination, the Veteran returned to the clinic at the 96th Medical Group in June 2009 with complaints of left hand pain.  The Veteran last steroid injection completely resolved the Veteran's pain for 9 to 12 months, according to progress notes.  He came to the clinic seeking another steroid injection.  With the resolution of pain, the Veteran was able to engage in a full range of activities despite his arthritic condition.  X-rays taken of the left hand revealed continued involvement of the CMC joint with some joint space narrowing.  

With regard to any limitations under DC 5308, the elimination of pain appeared to restore some of the loss of function reported by the Veteran.  The Veteran did not report any further problems with grip/hand strength which would warrant a higher 20 percent rating. 

With regard to DC 5010, the Board reviewed the impressions from a July 2009 x-ray, which revealed the additional involvement of the proximal and DIP joints, but no degenerative disease in the CMC joint in the left hand.  With the involvement of both major and minor joints of the left hand, but with the continued absence of incapacitating episodes, a higher 20 percent rating continued to be inapplicable.    

The Veteran underwent another two steroid injections, the first in July 2009 and the second in August 2009.  The July 2009 injection had reduced the pain in his left hand by 80 to 90 percent with an increased ability to pursue activities of daily living.  By the following month, September 2009, the Veteran reported no further issues with his left hand, which would be consistent with an incapacitating episode under DC 5010 or as a moderately severe limitation under DC 5308. 

In conclusion, although the Veteran continued to have arthritis of the left hand affecting multiple joints, as well as some limitation of motion and grip strength, the Veteran, with a series of steroid injections, was able to completely resolve his pain symptoms for large swaths of time allowing the Veteran to return the activities he most enjoys - golfing and scalloping, with the use of his hands.  Statements of record made by the Veteran and his wife regarding the severity of his condition are not current since most were prepared in early June 2008, and reflect his condition prior to receiving the successful steroid injections in that same month, which made him pain free for nearly a year.  Accordingly, the Veteran is not entitled to a rating higher than 10 percent for the left hand disability under either DC 5010 or 5308.   

B.  Right Hand

The Board also evaluated the Veteran's right hand under both DC 5010 and DC 5308 to determine if a higher rating is warranted.  Since the Veteran is right hand dominant, he is eligible for consideration for the highest 30 percent rating under DC 5308, but is limited to consideration only for 20 percent under DC 5010.  Although the Veteran claims worsening of his right hand disability; the right hand is clinically better than the left which has already shown to warrant a 10 percent rating.   Unlike the left hand, the Veteran did not need a brace, and actually did not complain of any pain or other limitation until early 2008 several months after complaining about his left hand.  X-rays taken in 2008 revealed degenerative joint disease of the CMC joint in the thumb of the right hand.  With evidence of arthritis in the CMC joint of the thumb, the Veteran underwent a steroid injection of the right hand in addition to the left.   A complete examination of the Veteran's right hand would not be conducted  until the June 2008 VA C&P examination, which yielded similar results as the left hand in terms of range of motion and limitations in strength, and  the absence of weakness, tenderness and atrophy throughout the right hand, which the Board finds consistent with a 10 percent rating under DC 5308.  X-ray scans taken of the Veteran's right hand revealed arthritis in the DIP joints of the right hand, which is also consistent with a 10 percent rating, with a showing of two or more joints.   As noted earlier in order to reach a 20 percent rating under DC 5010, occasional incapacitating episodes must be shown.  However, none were discussed during the examination to warrant the higher 20 percent rating for the right hand.  The Veteran reported that he continued to engage in a number of activities such as hunting, and fishing, as well as working out of his home as a full time business development specialist, which required the use of his right hand.  He never mentioned any incapacitating episodes.    

As with the left hand, after the June 2008 VA examination, the Veteran received additional injections, which resolved his right hand pain for nearly a year between June 2008 and July 2009 and with reported restored mobility of the hand due to the decreased pain, provides evidence against a higher 20 percent rating under DC 5308.   

In furtherance of analyzing his claim under DC 5010, the Board reviewed impressions from x-rays taken in July 2009, which revealed degenerative changes in the proximal, DIP and CMC joints in the right hand, consistent with the 10 percent rating.  Even with the involvement of additional joints, the arthritis was considered "stable." Incapacitating episodes continued to be absent from the record.  Additionally, in an August 2009 follow-appointment, the Veteran's right hand continued to be pain free.  With the resolution of the Veteran's pain, the record demonstrates the further absence of incapacitating episodes or additional functional limitations of the right hand to warrant a higher 20 percent rating under either DC 5010 or 5308.  

The Board also considered evaluating the Veteran's disabilities under Diagnostic Code 5228 for a limitation in motion of the thumb, which rates based on limitation of motion of the thumb, which still would only warrant the highest rating of 20 percent for either a major or minor extremity.  This rating requires the thumb being unable to oppose the fingers.  However, with the involvement of other joints of the hand and statements by the Veteran of some muscle involvement, the Board finds the most appropriate ratings for consideration were DC 5010 and 5308. 


C.  Extraschedular Considerations 

While the Board does not have authority to grant an extraschedular rating in the first instance, it has the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations the Veteran's disability addressed above are specifically contemplated by the schedular criteria of both DC 5010 and DC 5308.  The rating criteria relies on the number of joints affected.  In the present claim, the proximal, DIP and CMC joints of the hands bilaterally were affected based on x-ray scans, which resulted in a 10 percent rating.  The highest 20 percent schedular rating takes into account additional disability based on incapacitating episodes.  No such level of flare up has been present in the medical evidence or the Veteran's statements of record.  As for DC 5308, the ratings were considered for both the dominant and non-dominant hands, but they did not rise above the moderate category in light of the Veteran's ability to engage in a wide range of activities.  An ability to fish, golf, and hunt, even on a decreased basis, indicates that the disability is not severe under this particular diagnostic code.    Even if the Board found the rating criteria of either DC 5010 or 5308 did not capture all of the Veteran's symptoms including his inability to hand write, or loss of hand grip strength, he still fails to meet the criteria for extraschedular consideration.  

As noted above, frequent hospitalizations and marked interference in employment are factors to be considered.  The Veteran has demonstrated neither.  The Veteran has never been hospitalized due to either hand.  The extent of his treatment has been approximately once a month visits with his primary care physician with occasional steroid injections at the affected site(s).  Additionally, the Veteran continues to work.  He is employed by a business development company and has stated that his job performance has not suffered because of his hand disabilities.   He is also independent in most activities of daily living, but received help from his wife with tasks that require fine hand manipulation such as buttoning a shirt.  

For these foregoing reasons, referral of this case for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA complied with the duty to notify in a June 2008 notice, prior to the September 2008 rating decision now on appeal.  VA also provided the Veteran a second notice in November 2008 to provide additional information regarding increased rating claims. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service treatment records are in the claims folder.  Additionally, VA provided the Veteran with an examination in June 2008.  The examination report of record reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  Accordingly, the Board concludes that the June 2008 examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran made a contention in his substantive appeal to the Board (Form 9) that the June 2008 examiner diagnosed the Veteran with a muscle and tendon disability, which is in fact inaccurate.  The examiner diagnosed the Veteran with osteoarthritis of the hands, the same diagnosis made by his primary care physician. Notwithstanding a particular diagnosis, in terms of rating degenerative arthritis, what is most important is the presence of x-ray evidence.  X-rays of both hands were taken during the June 2008 examination and are of record. 

The Board finds that another examination is not warranted despite the last examination being conducted more than four years ago in June 2008.  Generally, a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   However, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  Since the last examination, the Veteran has not made any statements of record that indicate a worsening of his arthritic disability than is already shown.  Additionally, there is no medical evidence demonstrating additional complaints or symptoms of worsening, which would warrant another examination.  Accordingly, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  


ORDER

Entitlement to a rating in excess of 10 percent for a service-connected left hand disability is denied.

Entitlement to a rating in excess of 10 percent for a service-connected right hand disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


